No. 12981

         I N T E SUPREME C U T O THE STATE O M N A A
              H           OR    F           F OTN




CEDRIC WOODTICK,
a /k/a CEDRIC PLBINFEATHER,

                              P l a i n t i f f and A p p e l l a n t ,



RODNEY   TJ.   CROSBY ,

                              Defendant and Respondent.



Appeal from:        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable Charles Luedke, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

               Towe, Neely and B a l l , B i l l i n g s , Montana
               Thomas E. Towe argued, B i l l i n g s , Montana

    For Respondent :

               Hibbs, Sweeney and Colberg, B i l l i n g s , Montana
               William T. Wagner argued, B i l l i n g s , Montana



                                                     Submitted:           September 29, 1975

                                                         Decided:         a;, ;
                                                                          " I ;JL% F ! ~ -
                                                                                      A   /
Mr., J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

               T h i s i s an a p p e a l from t h e d i s t r i c t c o u r t , Big Horn
County, from a f i n a l judgment d i s m i s s i n g p l a i n t i f f ' s complaint
f o r l a c k of s u b j e c t m a t t e r j u r i s d i c t i o n .
               P l a i n t i f f , a competent Crow I n d i a n , was i s s u e d a
p a t e n t i n f e e simple on October 13, 1971 t o land s i t u a t e w i t h i n
t h e e x t e r i o r boundaries o f t h e Crow I n d i a n Reservation.                         Subse--
q u e n t l y , by warranty deed d a t e d October 29, 1971, p l a i n t i f f con-
veyed t h i s land t o Rodney L. Crosby, a non-Indian.
               By h i s complaint, f i l e d J u l y 23, 1974, p l a i n t i f f s e e k s
c a n c e l l a t i o n of t h e deed given Crosby a l l e g i n g t h a t b y t h i s deed
Crosby became t h e non-Indian owner of more a c r e a g e of land w i t h i n
t h e Crow I n d i a n Reservation than p e r m i t t e d under t h e p r o v i s i o n s
of S e c t i o n 2, Act of June 4 , 1920 (41 S t a t . 751), and, t h e r e f o r e ,
pursuant t o t h e e x p l i c i t language of t h a t Act, t h e deed was void.
               By motion on August 30, 1974, defendant Crosby moved t o
d i s m i s s t h e complaint on grounds t h a t t h e c o u r t s o f t h i s s t a t e a r e
w i t h o u t j u r i s d i c t i o n over t h e s u b j e c t m a t t e r o f t h i s c o n t r o v e r s y .
By o r d e r d a t e d December 6 , 1974, t h e d i s t r i c t c o u r t g r a n t e d de-
f e n d a n t ' s motion t o dismiss.
               The land which i s t h e s u b j e c t m a t t e r of t h i s c a s e l i e s
e n t i r e l y w i t h i n t h e e x t e r i o r boundaries of t h e Crow I n d i a n Reser-
vation.        A s such, Montana s t a t e c o u r t s have j u r i s d i c t i o n over i t
o n l y t o t h e e x t e n t g r a n t e d by Congress.
               Section 4 ( 2 ) of Montana's Enabling Act (25 S t a t . 676),
under which P4ontana w a s admitted t o t h e Union and i t s C o n s t i t u t i o n
adopted, provides:
                h hat t h e people *            **     [of ~ o n t a n a ]* *      *do a g r e e
               and d e c l a r e t h a t t h e y f o r e v e r d i s c l a i m a l l r i g h t
               and t i t l e t o t h e unappropriated p u b l i c l a n d s l y i n g
               w i t h i n t h e boundaries t h e r e o f , and t o a l l l a n d s
               l y i n g w i t h i n s a i d l i m i t s owned o r h e l d by any I n d i a n
               o r Indian t r i b e s ; and t h a t u n t i l t i t l e t h e r e t o s h a l l
              l~ave     been e x t i n g u i s h e d by t h e United S t a t e s            ***
              s a i d Indian l a n d s s h a l l remain under t h e a b s o l u t e
              j u r i s d i c t i o n and c o n t r o l of t h e Congress oi- t h e
              United S t a t e s J; 9 9c." (Emphasis s u p p l i e d . )
                                         :

               I d e n t i c a l language i s contained i n Ordinance No. 1, 52,
Montana C o n s t i t u t i o n of 1889.           A r t i c l e I , 1972 Montana C o n s t i t u -
t i o n provides t h a t b o t h t h e Enabling Act and Ordinance No. 1 a r e
t o "continue i n f u l l f o r c e and e f f e c t u n t i l revoked by t h e con-
s e n t of t h e United S t a t e s and t h e people o f Montana.                      II


              By t h e Crow I n d i a n Allotment Act of June 4 , 1920 (41 S t a t .
751), a s amended by t h e Act of May 26, 1926 (44 S t a t . 6581, Con-
g r e s s undertook a l l o t m e n t of Crow Reservation l a n d s among members
of t h e Crow T r i b e .        S e c t i o n 1 of t h e Act provides f o r a l l o t m e n t s
i n s e v e r a l t y t o be evidenced by " p a t e n t s i n f e e t o competent
Indians +
        :       * * but      by t r u s t p a t e n t t o minors and incompetent
I n d i a n s , t h e f o r c e and l e g a l e f f e c t of t h e t r u s t p a t e n t s t o b e a s
i s p r e s c r i b e d by t h e General Allotment Act of February 8 , 1887,
a s amended. (Twenty-fourth S t a t u t e s a t Large, page 388)", now
25 United S t a t e s Code, 5 5 348,349.
               S e c t i o n 348 e s s e n t i a l l y provides t h a t t h e United S t a t e s
i s t o hold l e g a l t i t l e t o t h e a l l o t t e d l a n d s "in t r u s t " and con-
t i n u e t o e x e r c i s e i t s e x c l u s i v e g u a r d i a n s h i p d u t i e s over t h e
a l l o t t e e and h i s l a n d s f o r a p e r i o d of 25 y e a r s .          S e c t i o n 349 f u r -
t h e r provides t h a t a t t h e e x p i r a t i o n of t h e 25 y e a r p e r i o d , o r
sooner i f t h e S e c r e t a r y of t h e I n t e r i o r determines t h a t a given
                    11
allottee is          competent and capable of managing h i s o r h e r a f f a i r s f 1 ,
a f e e p a t e n t i s t o i s s u e whereupon           "* * *      each and every a l l o t t e e
s h a l l have t h e b e n e f i t of and be s u b j e c t t o t h e laws, both c i v i l
and c r i m i n a l , o f t h e S t a t e    JC    *   i n which t h e y may r e s i d e        **     ;kl'.

               The United S t a t e s Supreme Court has h e l d t h a t upon
i s s u a n c e of a f e e p a t e n t t o t h e I n d i a n , q u e s t i o n s a r i s i n g t h e r e -
a f t e r p e r t a i n i n g t o t i t l e f a l l w i t h i n t h e j u r i s d i c t i o n of t h e s t a t e
courts.        Dickson v. Luck Land Co., 242 U.S. 371, 37 S. Ct. 167, 6 1
L ed 371; Larkin v.laugh,                   276 U.S. 431, 48 S. Ct. 366, 72 L ed 640,
644, 645.        A s observed i n Larkin:
              "F7ith t h e i s s u e of t h e p a t e n t , t h e t i t l e n o t o n l y
              passed from t h e United S t a t e s b u t t h e p r i o r t r u s t
              and i n c i d e n t a l r e s t r i c t i o n a g a i n s t a l i e n a t i o n were
              terminated. This put an end t o t h e a u t h o r i t y
              t h e r e t o f o r e possessed by t h e S e c r e t a r y o f t h e I n -
              t e r i o r by r e a s o n of t h e t r u s t and r e s t r i c t i o n     --
              so t h a t t h e r e a f t e r a l l questions pertaining t o the
              t i t l e were s u b j e c t t o examination and determina-
              t i o n by t h e c o u r t s , a p p r o p r i a t e l y t h o s e i n Nebraska,
              t h e land b e i n g t h e r e .    *     *
                                                        >k



              "t7e a r e o f t h e opinion t h e r e f o r e t h a t t h e r e was
              n o t h i n g i n t h e c o n g r e s s i o n a l s t a t u t e s t o prevent
              t h e l o c a l c o u r t from t a k i n g and e x e r c i s i n g j u r i s -
                                                                            *
              d i c t i o n of t h e a d m i n i s t r a t o r ' s s u i t Jc        brought
              a f t e r t h e i s s u e of t h e f e e simple p a t e n t .           *  a"
              P l a i n t i f f h a s r e c e i v e d a p a t e n t i n f e e simple.          A t this
p o i n t i t appears t h a t t h e p a r t i e s a g r e e t h a t j u r i s d i c t i o n g e n e r a l l y
a s it applies t o Indians resides i n the s t a t e courts.                              However,
t h e p o i n t of d i f f e r e n c e and t h e l e g a l i s s u e presented t o t h i s
Court concerns t h e e f f e c t , i f any, t h e Crow I n d i a n Allotment Act
of June 4 , 1920 (41 S t a t . 751) has on s t a t e j u r i s d i c t i o n . t h e
p e r t i n e n t p a r t of S e c t i o n 2 o f t h e Act p r o h i b i t s and d e c l a r e s void
any conveyance of f e e p a t e n t land by a Crow Indian t o any person,
company o r c o r p o r a t i o n who owns more than 1,280 a c r e s of g r a z i n g
l a n d , o r who by such conveyance would become t h e owner o f more
than 1,920 a c r e s of g r a z i n g l a n d , w i t h i n t h e boundaries of t h e Crow
I n d i a n Reservation. Act of June 4 , 1920, Sec. 2 (41 S t a t . 751).
By t h e Act of June 8 , 1940, only t h o s e conveyances t o non-Indians
owning i n excess of t h e p r o h i b i t e d a c r e a g e s a r e now p r o h i b i t e d .
(54 S t a t . 252).
              Defendant a r g u e s t h a t because o f t h e Crow I n d i a n Allotment
Act t h e f e d e r a l r e s t r i c t i o n s have simply n o t been terminated.                    Thus,
t h e c a s e s above c i t e d a r e recognized by defendant b u t d i s t i n g u i s h e d
on t h e grounds t h a t t h e a d d i t i o n a l r e s t r i c t i o n s of t h e Crow
Allotment Act were n o t involved i n t h o s e c a s e s .                     Defendant goes on
t o a r g u e t h a t i n t h i s e v e n t p l a i n t i f f must meet t h e c o n d i t i o n s of
S t a t e ex r e l . I r o n Bear v. D i s t r i c t Court, 162 Mont. 335, 512 P.2d
1292      and r e l a t e d c a s e s , o r f a i l i n h i s a t t e m p t t o e s t a b l i s h j u r i s -
diction i n the s t a t e court.
               A c a s e c i t e d by p l a i n t i f f a s p r i n c i p a l a u t h o r i t y b u t n o t
d i s c u s s e d by defendant i s D i l l o n v. A n t l e r Land Company, 341 F.
Supp. 734, 740, 741, (D.C. Mont. 1972), a f f i r m e d 507 F.2d 940
( 9 t h C i r . 1974).          I n D i l l o n t h e Crow I n d i a n a t t e m p t s t o s e t a s i d e
a conveyance of I n d i a n l a n d s conveyed i n 1955 a f t e r r e c e i v i n g a
p a t e n t and t h e elements o f t h e f r a u d complained of                     were known
a s e a r l y a s 1956.          Judge R u s s e l l E. Smith, a f t e r mentioning o t h e r
grounds and r e c o g n i z i n g an a l l e g e d v i o l a t i o n o f t h e Crow I n d i a n
Allotment Act, h e l d t h e c l a i m f o r r e l i e f b a r r e d by t h e Montana
s t a t u t e of l i m i t a t i o n s .   Judge Smith h e l d d i r e c t l y t h a t t h e r e i s
no c o n f l i c t w i t h 25 U.S.C.,          5 349, which d e c l a r e s a l l r e s t r i c t i o n s ,
e t c . s h a l l be removed w i t h i s s u e of p a t e n t .           He s t a t e d "*    *   fc   the
e f f e c t of Section 2 o f t h e Crow Act was t o l i m i t t h e power of a
buyer t o buy.            The I n d i a n was n o t forbidden t o s e l l ; t h e p e n a l t y
w a s d i r e c t e d s o l e l y a t t h e buyer."         I n h i s d i s c u s s i o n Judge Smith
comments t h a t t h e market was l i m i t e d b u t t h i s i s t r u e i n o t h e r
comparable i n s t a n c e s a s w e l l .          F u r t h e r , t h e Court h e l d :
                "The General A.llotment Act throughout i t s h i s t o r y h a s
                and t h e Crow Act does d i s t i n g u i s h t h e competent from
                t h e i n c o m ~ e t e n tI n d i a n and t h e t r u s t l a n d s from t h e
                f e e lands. S t a t e law c o n t r o l s h e r e because Congress has
                e x p l i c i t l y s a i d t h a t i t does. The language of 25 U.S.C.
                5 349 i s            ? * when t h e l a n d s have been conveyed t o t h e
                                      ;
              I n d i a n s by p a t e n t i n f e e   ***      then each and every a l l o t t e e
                s h a l l have t h e b e n e f i t of and be s u b j e c t t o t h e laws, b o t h
                c i v i l and c r i m i n a l , of t h e S t a t e   * * *'.
               "The p a t e n t e x i s t s . It has n o t been c a n c e l l e d . "
               (Emphasis s u p p l i e d . )
               Judge Smith f u r t h e r commented i n D i l l o n :
               "The i s s u a n c e o f t h e f e e p a t e n t had a broader e f f e c t
               than merely t o f r e e p l a i n t i f f t o s e l l h e r l a n d - - i t
               f r e e d t h e United S t a t e s from i t s t r u s t e e d u t i e s and
               a l t e r e d t h e r e l a t i o n s h i p of t h e land and p l a i n t i f f t o
               t h e S t a t e of Montana. 11
               He c i t e d t h e Montana Enabling Act (25 S t a t . 676), and
Montana Power Co. v. Rochester, 127 F.2d 189 ( 9 t h C i r . 1942).
                  The Ninth C i r c u i t a f f i r m e d Judge Smith i n a l l p a r t i c u l a r s
 and a l s o c i t e d       Montana Power Co. v. Rochester, 127 F.2d 189, 192,
 which s t a t e s i n r e l a t i o n t o t h e s t a t u t e on t h e i s s u e of f e e p a t e n t s :
                  I1
                    The obvious purpose of t h e p r o v i s i o n i s t o d e f i n e
                  t h e s t a t u s of t h e i n d i v i d u a l I n d i a n s i n t h e i r r e l a t i o n
                  t o t h e s t a t e . Having been r e l e a s e d from t u t e l a g e , t h e
                  I n d i a n s a r e t h e r e a f t e r t o be regarded a s members o f t h e
                  community w i t h t h e p r i v i l e g e s and d u t i e s i n c i d e n t t o
                  citizenship. r1
                  The i s s u e b e f o r e t h i s Court has been d i r e c t l y r u l e d upon
 and decided by t h e f e d e r a l c o u r t s , t h e r e f o r e f u r t h e r d i s c u s s i o n
 i s unnecessary p a r t i c u l a r l y s i n c e b o t h f i r m s of a t t o r n e y s i n t h i s
 m a t t e r appeared i n t h e f e d e r a l d i s t r i c t c o u r t i n t h e proceeding
 i n Dillon.
                  The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d and t h e
 cause remanded f o r f u r t h e r proceedings on t h e m e r i t s n o t i n c o n e i s t e n t
 with t h i s opinion,




 W Concur:
  e
                       Y
 4   @ (
              d /$      * f
                                      I"
i:*!,+#f>'
.2d ,
  f        t t , ,". La   i.***,. :
           Chief J u s t i c e